DETAILED ACTION

This office action is in response to amendment filed on 3/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 15 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (AAPA) and Newton et al. (US 2014/0172944).
With respect to claim 1, AAPA teaches a method for removing stale messages from a storage controller, the method comprising: querying, by a host system, a storage controller to determine ownership of a lock on the storage controller (paragraph 3-4);
receiving, by the host system in response to the query, information indicating that the lock has been granted to the host system (paragraph 4);
treating, by the host system, the lock as being granted to the host system notwithstanding the host system not receiving a "lock granted" message from the storage controller (paragraph 4),

AAPA fails to explicitly teach of sending, from the host system to the storage controller, an instruction to clear any stale “lock granted” messages on the storage controller.
However, Newton teaches of sending, from the host system to the storage controller, an instruction to clear any stale “lock granted” messages on the storage controller (paragraph 482, 485-493; in the combination the host system of AAPA sends the invalidation messages to its storage controller to invalidate the stale messages of AAPA, which include the orphaned/stale “lock granted” messages of AAPA as taught in Newton).
AAPA and Newton are analogous art because they are from the same field of endeavor, as they involve communication between a host and other controllers where communication is interrupted.
It would have been obvious to one of ordinary skill in the art having the teachings of AAPA and Newton before the time of the effective filing of the claimed invention to incorporate the sending the invalidation messages and flush instructions to the controller in AAPA as taught in Newton.  Their motivation would have been to avoid consistency problems.
With respect to claim 8, the combination of AAPA and Newton teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
The combination of AAPA and Newton also teaches of a computer program product for removing stale messages from a storage controller, the computer program product comprising a 
With respect to claim 15, the combination of AAPA and Newton teaches of the limitations cited and described above with respect to claims 1 and 8 for the same reasoning as recited with respect to claims 1 and 8.
The combination of AAPA and Newton also teaches of a system for removing stale messages from a storage controller, the system comprising: a host system comprising at least one processor; and at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor (AAPA, paragraph 3; Newton, fig. 26a, paragraph 1788-1792).
With respect to claims 2, 9, and 16, AAPA teaches of wherein querying by the host system comprises querying by a missing attention handler on the host system (paragraph 4).
With respect to claims 5, 12, and 19, AAPA teaches of wherein the stale "lock granted" messages are “lock granted” messages that are orphaned on the storage controller (paragraph 4-5).
With respect to claims 6 and 13, AAPA teaches of wherein the stale "lock granted" messages are orphaned on the storage controller as a result of a broken connection path between the storage controller and the host system (paragraph 4-5).
With respect to claims 7, 14, and 20, AAPA teaches of wherein querying by the host system comprises querying by the host system after not receiving a "lock granted" message for a specified period of time (paragraph 4).
Claims 3, 10, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Newton as applied to claims 1, 8, and 15 above, and further in view of “System/390 Command Reference 2105 Models E10, E20, F10, and F20” (hereinafter SC26-7298-01).
With respect to claims 3, 10, and 17, the combination of AAPA and Newton fails to explicitly teach of wherein the instruction references an identifier associated with a multi-path lock facility (MPLF) partition.
However, SC26-7298-01 teaches of wherein the instruction references an identifier associated with a multi-path lock facility (MPLF) partition (page 128-133, Connect (order X‘33’) and Disconnect (Order X’34’) commands include the particular MPLF partition id they pertain to).
AAPA, Newton, and SC26-7298-01 are analogous art because they are from the same field of endeavor, as they involve communication between a host and other controllers.
It would have been obvious to one of ordinary skill in the art having the teachings of AAPA, Newton, and SC26-7298-01 before the time of the effective filing of the claimed invention to incorporate the partition id into the instructions of the combination of AAPA and Newton as taught in SC26-7298-01.  Their motivation would have been to enable the controller to know which partition the command is directed at.
Claims 4, 11, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Newton as applied to claims 1, 8, and 15 above, and further in view of Nakatani et al. (US 2004/0111557).
With respect to claims 4, 11, and 18, the combination of AAPA and Newton fails to explicitly teach of wherein the instruction identifies the host system.

AAPA, Newton, and Nakatani are analogous art because they are from the same field of endeavor, as they involve communication between a host and other controllers.
It would have been obvious to one of ordinary skill in the art having the teachings of AAPA, Newton, and Nakatani before the time of the effective filing of the claimed invention to incorporate the originating server identifier into the instructions of the combination of AAPA and Newton as taught in Nakatani.  Their motivation would have been to enable the controller to send a response to the instruction back to the originating server.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claims 1, 8, and 15, the applicant argues that Newton does not teach of the claimed “stale messages” as Newton discloses resources/content that is stale.  The examiner disagrees with this reasoning.
As detailed in the final rejection on 10/28/2020, the present application does not provide an explicit definition for the term, “message.”  Merriam-Webster defines the word message as, “a communication in writing, in speech, or by signals.”  Looking a Newton, Newton discloses stale resources in paragraphs 482 and 485, where a resource is considered invalid if it is stale.  Paragraph 115 indicates the context of the resource as being content in a content delivery network, where the context is distributed or provided to clients.  Since this content is obtained by clients, it is clearly a communication by signals and is therefore is a message.  Thus, when Newton talks of a stale resource, this reads on the claimed stale message.
With respect to claims 1, 8, and 15, the applicant also argues that Newton does not teach of stale “lock granted” messages on the storage controller.  The examiner disagrees with this reasoning.
The applicant’s admitted prior art (AAPA) discloses in paragraphs 5-6 of the present specification that “lock granted” messages may be orphaned on the storage controller and become stale.  Thus, when combined with Newton, the invalidating of Newton’s stale resources (Newton, paragraphs 482, and 485-493) on servers in the CDN (analogous to the storage controller) by the master server (host system) would apply to AAPA’s orphaned “lock granted” messages that have been orphaned on the storage controller (AAPA, paragraph 5).  Thus, the combination of AAPA and Newton reads on the limitations at issue.
The examiner would like to note that as presently written a clearing or flushing of all messages/resources reads on the claimed limitations as they would include clearing the stale “lock granted” messages of AAPA since the claim is written using open ended language.  Clarifying only stale “lock granted” messages would likely overcome the presently applied rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138